Citation Nr: 0300418	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  98-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disorder 
secondary to a service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

This veteran had active service from January 1963 to 
September 1982.  

This matter is before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  

In May 2002 the RO proposed a reduction in the veteran's 
disability rating for service-connected prostate cancer 
from 100 percent to 60 percent.  In July 2002 the RO 
reduced the disability rating to 60 percent, effective 
November 1, 2002.  The RO notified the veteran of that 
decision by letter dated July 30, 2002; he did not appeal.  
Therefore, this matter is not before the Board at this 
time.  38 C.F.R. § 20.200 (2002).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition 
of this appeal has been completed.  

2.  The competent and probative medical evidence of record 
is evenly balanced on the issue of whether a low back 
disorder is due to the veteran's service-connected left 
knee disorder.  


CONCLUSION OF LAW

A low back disorder, which has been diagnosed as 
degenerative disc disease, is proximately due to or the 
result of a left knee disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show a diagnosis of a 
low back disorder.  In this case the veteran does not 
contend that he incurred a low back disorder during active 
service.  He contends that his current low back disorder 
is secondary to his service-connected left knee disorder 
due to altered gait.  

In May 1991 the RO granted service connection for 
chondromalacia of the left knee.  

In January 1998 the veteran was seen for low back pain.  
The impression was low back pain secondary to disc 
disease.  The examiner indicated that the low back pain 
was secondary to the veteran's abnormal gait pattern due 
to his service-connected left knee disorder.  The examiner 
referred the veteran for an x-ray examination.  

X-ray examination in February 1998 showed lumbar scoliosis 
and degenerative facet disease.  The impression was narrow 
lumbar intervertebral disc space laterally on the left at 
the L3-L4 level and spondylitic changes.  

Thereafter, the veteran underwent a VA examination in 
April 1998.  The examiner reported the veteran's left knee 
disability.  The veteran reported a 4-to-5 year history of 
low back pain.  The examiner noted the February 1998 x-ray 
findings of lumbar scoliosis and degenerative facet 
disease.  

The veteran underwent a VA orthopedic examination in June 
1998.  As part of this examination the veteran underwent a 
computerized tomography (CT) scan of the lumbar spine.  
The impression on that report was broad-based disc bulges 
at the L3-L5 levels reaching the thecal sac and producing 
mild bilateral neural foraminal narrowing.  The impression 
also included spondylitic changes.  Based on these 
findings the veteran's treating VA physician stated that 
it was medically possible that 25 years of abnormal gait 
protecting his service-connected left knee disorder would 
cause discogenic low back pain, which had been documented 
by CT scan.  

In July 1998 the veteran underwent another VA x-ray 
examination.  The examiner noted the prior diagnostic 
findings.  The examiner stated that the current x-ray 
examination showed mild scoliosis at the L3-L4 level and 
mild degenerative arthritis.  The examiner stated that he 
did not think the veteran's low back pain was due to his 
left knee disorder.  

In February 1999 the VA physician who performed the June 
1998 VA orthopedic examination expressed the opinion that 
it was more likely than not that the veteran's low back 
disorder was secondary to his left knee disorder due to 
altered gait.  

In April 1999 the veteran was referred for an independent 
medical examination to assess his low back pain and 
degenerative disc disease.  The physician reported the 
veteran's medical history and conducted a physical 
examination.  He stated that an x-ray examination showed 
relatively severe degenerative disc disease at L3-L4 and 
L4-L5 with marked disc space collapse and disc narrowing.  
There was also mild-to-moderate disease at L5-S1.  The 
diagnosis was degenerative disc disease of the low back.  
The physician stated that the veteran's low back pain was 
likely the result of his degenerative disc disease.  The 
physician stated that in terms of etiology this was a 
straightforward degenerative problem and more likely than 
not this was not due to altered gait.  He stated that, 
while it is true that severe altered gait can create 
additional low back pain, there was no evidence that it 
creates severe degenerative changes.  The physician stated 
that, with the mild amount of gait disturbance that the 
veteran has, there was no evidence of significant 
degenerative disc disease and low back pain.  He opined 
that there was only a remote possibility that his 
degenerative disc disease was the cause of his low back 
pain.  The physician stated that it was possible that his 
preexisting degenerative disc disease may be mildly 
exacerbated by his gait disturbance, but neither 
correlation was likely on a more probable than not basis.  
Finally, the physician opined that the veteran has some 
disability as a result of his back pain resulting in some 
change of function.  


Criteria

Service connection means the facts demonstrate that a 
disease or injury, which results in current disability, 
was incurred or aggravated in active military service 
or, it is proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).  When there is aggravation of a nonservice-
connected condition which is proximately due to or the 
result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Where there is a chronic disease shown as such in service 
or within the presumptive period under § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable 
degree within one year after termination of such service, 
such disease shall be presumed to have been incurred in 
service.  This is a rebuttable presumption.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).




Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

The Board finds that the duty to notify and the duty to 
assist with respect to the issue of service connection for 
a low back disorder have been met under the new law.  

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The veteran was given further 
notice of what was required to substantiate his claim in 
the Statement of the Case (SOC) and in the subsequent 
Supplemental Statement of the Case (SSOC).  That is, he 
was provided with notice of the laws and regulations 
pertaining to service connection, as well as a rationale 
explaining why his claim was denied.  The decisions 
provided the veteran with notice of his appellate rights.  

In a November 2001 notification letter to the veteran, the 
RO specifically notified the veteran of which evidence VA 
will seek to provide and which evidence the veteran is to 
provide.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant 
records adequately identified by him as well as authorized 
by him to be obtained.  

The evidence includes the service medical records.  The RO 
obtained the VA medical records identified by the veteran 
in support of his claim.  These were associated with the 
claims folder.  

The evidence also includes a transcript of the veteran's 
personal hearing testimony and statements of the veteran 
in support of his claim.  Finally, the veteran submitted a 
medical opinion in support of his claim and he underwent 
an independent medical examination.  Both physicians 
rendered an opinion, which provides sufficient competent 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

In this case, there is no need for further assistance in 
obtaining evidence because the evidence already obtained 
substantiates the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)).  

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.  

Service Connection

The veteran seeks service connection for a low back 
disorder, which he claims is secondary to altered gait 
caused by his service-connected left knee disorder.  He 
does not argue and the evidence does not show that his 
current low back disorder is due to active service on a 
direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The initial post-service evidence of a low back disorder 
is the January 1998 VA examiner's diagnosis of disc 
disease.  The remaining physical and diagnostic studies 
establish that the veteran has degenerative disc disease 
of the lumbar spine.  

The issue in this case is whether the current low back 
disorder is secondary to altered gait caused by the 
veteran's service-connected left knee disorder.  
Therefore, the determinative issue in this case is medical 
in nature and requires competent medical nexus evidence.  
While the veteran is competent to relate his low back pain 
symptoms, he is not competent to relate the development of 
degenerative disc disease of the lumbar spine to altered 
gait from his service-connected left knee disorder.  That 
is, he is not qualified to render a competent medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as 
to the facts under consideration).  

The competent evidence addressing a nexus between the 
veteran's degenerative disc disease of the lumbar spine 
and his service-connected left knee disorder consists of 
the January 1998 medical opinion of the veteran's treating 
VA physician, the June 1998 opinion of the VA orthopedic 
examiner and his clarification in February 1999, the July 
1998 notation on the VA x-ray examination report, and the 
April 1999 opinion of the independent medical examiner.  

The examiner who performed the January 1998 examination 
opined that the veteran's disc disease and low back pain 
were secondary to the veteran's abnormal gait pattern due 
to his service-connected left knee disorder.  The treating 
VA physician who performed the June 1998 VA orthopedic 
examination opined that it was medically possible that 25 
years of abnormal gait protecting his service-connected 
left knee disorder would cause discogenic low back pain, 
which had been documented by CT scan.  In February 1999 
this physician clarified that it was more likely than not 
that the veteran's low back disorder was secondary to his 
left knee disorder due to altered gait.  This is probative 
medical evidence of a nexus that has been provided by the 
veteran's treating VA physician.  Consequently, it is 
entitled to significant probative value.  

On the other hand, there is the statement in the July 1998 
x-ray examination report that the examiner did not think 
the veteran's low back pain was due to his left knee 
disorder.  While this evidence is entitled to some degree 
of probative value, the Board notes that it is not 
accompanied by any rationale, thereby lessening its 
weight.  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending 
on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Finally, there is the April 1999 opinion of the 
independent medical examiner.  This physician stated that 
the veteran's low back pain was likely the result of his 
degenerative disc disease.  The physician stated that in 
terms of etiology this was a straightforward degenerative 
problem and more likely than not this was not due to 
altered gait.  He stated that, while it is true that 
severe altered gait can create additional low back pain, 
there was no evidence that it creates severe degenerative 
changes.  The physician stated that, with the mild amount 
of gait disturbance that the veteran has, there was no 
evidence of significant degenerative disc disease and low 
back pain.  He opined that there was only a remote 
possibility that his degenerative disc disease was the 
cause of his low back pain.  The physician stated that it 
was possible that his preexisting degenerative disc 
disease may be mildly exacerbated by his gait disturbance, 
but neither correlation was likely on a more probable than 
not basis.  Finally, the physician opined that the veteran 
has some disability as a result of his back pain resulting 
in some change of function.  

This opinion is entitled to a high degree of probative 
value because this physician rendered his opinion based on 
a review of all the evidence as well as a physical 
examination.  However, this opinion contains both 
favorable and unfavorable determinations regarding the 
etiology of the veteran's claimed back problems.  For 
example, his opinion that altered gait can create 
additional low back pain can be viewed as favoring a nexus 
between the veteran's low back disorder and his service-
connected left knee disability.  This physician also 
stated that it was possible that his preexisting 
degenerative disc disease may be mildly exacerbated by his 
gait disturbance and that the veteran has some disability 
as a result of his back pain resulting in some change of 
function.  These portions of the opinion support a grant 
of service connection under Allen v. Brown, 7 Vet. App. 
439 (1995) (the Court defined "disability" in the context 
of secondary service connection as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a 
separate disease or injury that was caused by the service-
connected disorder).  On the other hand, the examiner also 
stated that the degenerative problem was not more likely 
than not due to altered gait from the service-connected 
disability.  This portion of the opinion weighs against 
the claim.  

In this case, however, overall there is competent medical 
evidence in favor of service connection and competent 
medical evidence against service connection.  In such 
situations, where the evidence is in approximate 
equipoise, the Board must find in favor of the veteran.  
Therefore, the Board concludes that a low back disorder, 
which has been diagnosed as degenerative disc disease, is 
proximately due to or the result of a left knee disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Service connection for a low back disorder, which has been 
diagnosed as degenerative disc disease, is granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

